Citation Nr: 0020912	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.  

2.  Entitlement to service connection for left ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971. 

The appeal arises from the October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, denying service connection for a left 
foot injury and left ear defective hearing. 

The Board notes that in a December 1994 VA Form 9 the veteran 
requested a hearing before a Board member at the RO.  In a 
January 1995 letter the RO informed the veteran, in effect, 
that Board hearings are not conducted at the Baltimore, 
Maryland RO, and offered him the opportunity to instead 
request a hearing before a Board member in Washington, D.C., 
or to request a hearing before an RO hearing officer.  In a 
response received in January 1995, the veteran elected a 
hearing before an RO hearing officer at the RO instead of a 
hearing before a Board member in Washington, D.C..  The 
veteran testified before an RO hearing officer at the RO in 
March 1995, and a transcript of that hearing is included in 
the claims folder. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a left foot injury is not plausible.

2.  The veteran's claim for service connection for left ear 
defective hearing is not plausible.





CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left foot injury.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for left ear defective hearing.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records of the veteran and his brother 
reflect that the veteran served aboard two of the same ships 
as his brother during his tour of duty:  the USS Sample and 
the USS Kretchmer.

The veteran's service medical records contain no records of 
complaints, diagnoses, or treatments for a left foot injury 
or residuals thereof, or for left ear defective hearing.  The 
veteran's service separation examination report dated in 
February 1971 indicates that his feet were normal and that 
his hearing for both whispered and spoken voice was 15/15 in 
each ear.  The veteran's service medical records do include 
several records of treatment for sea sickness.  

The claims folder contains several VA outpatient treatment 
records dated from 1994 to 1996, including for treatment of 
diagnosed gouty arthritis of the left foot.  In October 1994 
the veteran received VA outpatient treatment for complaints 
of bunion pain and pain on the top of the left foot, as well 
as swelling with pain on the outside ankle on the left upon 
excessive walking.  The veteran reported having bunion pain 
since the early 1980's, and having pain and swelling that 
began in the early 1970's, after separation from service.  
Upon examination, there was pain with range of motion on the 
lateral aspect of the left ankle about the medial malleolus 
and the dorsum of the left foot.  There was no pain on 
palpation on the dorsum or the lateral aspect of the left 
foot.  There was pain on palpation at the first metatarsal 
phalangeal joint with dorsomedial hyperostosis of the 
metatarsal phalangeal joint.  There was also left hallux 
valgus with erythema but no edema or heat.  The medial arches 
were decreased bilaterally.  The examiner assessed hallux 
abducto valgus of the left foot, lateral ankle instability 
with sprain/strain, mild sprain/strain of the extensor 
tendons, pes planus bilaterally, and gout.
 
In a December 1994 statement the veteran informed that he 
injured his left foot while stationed aboard a ship at Pearl 
Harbor, Hawaii.  He stated that while engaged in duties 
unloading the ship a jeep accidentally ran over his left 
foot.  He also stated that he while stationed aboard the USS 
Sample he had seen a doctor about hearing difficulties he was 
having due to loud noises working in the engine room.  He 
stated that because he was being transferred to the USS 
Kretchmer the doctor thought that a physician aboard the USS 
Kretchmer would see him about his hearing difficulties.  
However, there was no doctor aboard the USS Kretchmer.  

In a December 1994 VA Form 9, the veteran clarified that he 
was stationed aboard the USS Sample when the jeep 
accidentally ran over his foot.  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 1995.  He testified to the same facts 
addressed in his December 1994 statement and his December 
1994 VA Form 9.  He added that he was not treated for his 
left foot injury in service even though the foot was painful 
and swollen, with intermittent pain continuing in service and 
thereafter.  He testified that he was treated on many 
occasions in service for sea sickness, and that most of these 
treatments were not reflected in the service medical records 
contained within the claims folder.  He testified that he was 
first treated for residuals of a left foot injury in 1980, 
nine years post service.  He testified that six months to a 
year post service he noticed he was compensating for hearing 
loss by getting closer to people when taking to them.  
However, he testified that he had not sought medical care for 
his hearing loss and he had never been tested for hearing 
loss.  He testified that he had served aboard the same two 
ships as his brother, and his brother could corroborate his 
injury to his left foot and his noise exposure working in the 
engine room.  He explained that they had requested and 
received 'brotherly duty', meaning stationing aboard the same 
ships.  

In a May 1995 letter, the veteran's brother stated that he 
and the veteran served aboard the USS Sample and the USS 
Kretchmer during the veteran's tour of duty.  He stated that 
he recalled that the veteran had injured his foot when a jeep 
ran over it while they were stationed aboard the USS Sample, 
and also recalled that the veteran had been in a lot of pain 
when they were being transferred to the USS Kretchmer.  He 
added that the veteran had been an engineman, working below 
deck in the noisy engine room.  

At a January 1996 VA examination of the left foot, the 
veteran reported injuring his left ankle and left foot in 
1969 in Hawaii when he was accidentally run over by a jeep.  
He reported having seen a doctor without specific diagnosis 
or treatment.  The veteran reported that since that time he 
has had intermittent pain and swelling especially with 
prolonged standing, lessened by Naproxen.  The examiner noted 
that the claims folder was not available.  Upon examination 
of the left foot, there was normal appearance without 
deformity.  There was no swelling, fluid, heat, erythema, or 
tenderness.  There was normal temperature, color, and 
vasculature.  There was no palpable fracture, and digits all 
had normal range of motion.  The left ankle also had normal 
appearance without deformity, with no swelling, fluid, heat, 
erythema, tenderness, or crepitus.  Range of motion of the 
left ankle was from 10 degrees dorsiflexion to 40 degrees 
plantar flexion.  The veteran arose and stood normally, 
walked with normal gait, and demonstrated normal heel and toe 
walking, though he hopped slightly better on the right foot.  
The examiner assessed normal left ankle on objective clinical 
examination.  

January 1996 VA X-rays of the left foot showed a small 
calcified density just inferior to the medial malleolus and a 
small calcified density inferior to the lateral malleolus.  
The examiner assessed that these probably represented 
additional ossification centers, though "old trauma cannot 
be totally excluded."  The examiner noted that the remainder 
of the left ankle was unremarkable.  

In a March 1996 letter, S. Kleger, DPM, stated that the 
veteran had been a patient since July 1985, with clinical 
examination, X-rays, and laboratory studies resulting in a 
diagnosis of gouty arthritis in the left first metatarsal 
phalangeal joint.  The veteran was treated for acute gouty 
flare-ups in that joint several times over the years, 
responding well to treatment.  
 
The veteran was hospitalized at a VA facility in March 1996 
based on complaints of three weeks of pain and swelling in 
the left foot typical of his gouty pain, but with increased 
swelling and duration.  Histories were reported of gout, and 
left foot trauma in service with a jeep running over the foot 
without skin breakage.  Foot X-rays on admission showed a 
suggestion of degenerative joint disease at the first 
metatarsal; erosion secondary to gout could not be ruled out 
as a cause.  X-rays also showed narrowing of the 
metatarsophalangeal joint and degenerative changes and 
erosion suggested in the navicular/cuboid area.  A bone scan 
showed increased uptake in the area of the first metatarsal 
joint consistent with gouty arthritis.  

Analysis

As an initial matter, the Board notes that at the veteran's 
March 1995 hearing the veteran's representative argued that 
because the veteran was treated on many occasions for sea 
sickness in service and most of these treatments were not 
refected in the service medical records contained within the 
claims folder, some service medical records were missing.  
The Board has considered this argument, but does not find any 
indication in the record that all the available service 
medical records were not obtained and associated with the 
claims folder.  Rather than service medical records being 
missing, it seems more likely that the veteran was treated on 
occasions by medics aboard ship for his sea sickness without 
all those treatments being reflected in the service medical 
records.  The Board notes that multiple records for treatment 
of sea sickness are in fact present in the service medical 
records.  The Board  therefore finds the representative's 
argument to be no basis on which to conclude that the service 
medical records are incomplete.  With regard to the present 
claims, the Board notes that the veteran testified that he 
did not receive treatment for a left foot injury in service, 
and also testified that he was not diagnosed with hearing 
loss.  He testified that he had not sought medical care for 
his hearing problems.  The veteran's service separation 
examination report is contained within the claims folder.  
The Board accordingly finds no basis to conclude that any 
service medical records that may have been pertinent to the 
currently appealed claims are absent from the claims folder. 

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Regarding the claim for service connection for residuals of a 
left foot injury, while the veteran and his brother have 
presented statements to the effect that the veteran suffered 
injury to the left foot in service when a jeep ran over the 
foot, there is no inservice medical evidence of injury to the 
foot, and there is no medical evidence linking any of the 
veteran's current left foot disorders to his reported injury 
in service.  While the VA X-ray examiner concluded that "old 
trauma cannot be totally excluded" as a cause of small 
calcified densities identified on X-rays, this is a far cry 
from a medical statement establishing a causal link between 
an injury in service and any current left foot disorder.  The 
first Caluza requirement of a current disorder is met by 
numerous recent diagnoses of left foot disorder, including 
October 1994 VA assessments of hallux abducto valgus, lateral 
ankle instability with sprain/strain, sprain/strain of the 
extensor tendons, pen planus, and gout, and more recent 
diagnoses of gouty arthritis, with the gouty arthritis 
diagnosis supported by a bone scan in March 1996.  The second 
Caluza requirement of evidence of an injury in service is 
satisfied by statements of the veteran and his brother to the 
effect that he injured his left foot in service when a jeep 
ran over it.  However, the third Caluza requirement, of 
medical evidence establishing a causal link between that 
inservice injury and a current disorder, has not been 
established.  Absent that third Caluza requirement, the 
veteran's claim for service connection for residuals of a 
left foot injury is not well grounded and must be denied.  

The Board has further noted that in July 2000 the veteran's 
representative suggested that this issue of service 
connection for residuals of a left foot injury be remanded 
because the RO had not reviewed the above noted March 1996 
report of VA hospitalization.  While the hospital records 
were filed out of chronological order, a July 15, 1999 
Supplemental Statement of the Case specifically mentions the 
March 1996 VA hospital report.  As such, this evidence was 
reviewed by the RO and a due process remand of this issue is 
not in order. 

Regarding the claim for service connection for left ear 
defective hearing, the Board notes that while the veteran has 
testified to noise exposure in service and has reported 
difficulty with hearing in his left ear approximately from 
service until the present, the veteran has presented no 
medical evidence of any past or current defective hearing.  
The veteran's service separation examination in February 1971 
found no hearing loss, and the veteran testified that he had 
not sought any medical care for hearing loss.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Pursuant to Caluza, the first requirement of a well-grounded 
claim for defective hearing is a current hearing disability 
established by medical evidence.  Such defective hearing must 
meet 38 C.F.R. § 3.385 criteria.  No such medical evidence of 
defective hearing, either currently or at any time in the 
past, has been presented.  Accordingly, the veteran's claim 
for service connection for left ear defective hearing cannot 
be well grounded.  The Board notes that also missing from a 
well grounded claim is any medical opinion causally linking 
any current defective hearing to the veteran's period of 
service.  


ORDER

1.  Service connection for residuals of a left foot injury is 
denied as not well grounded.  

2.  Service connection for left ear defective hearing is 
denied as not well grounded.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

